Citation Nr: 1203926	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-37 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, L4-L5 prior to February 21, 2006.

2.  Entitlement to an increased rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, L4-L5, from February 21, 2006 through May 11, 2006.

3.  Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, L4-L5, from May 12, 2006 through August 30, 2009.

4.  Entitlement to an increased rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, L4-L5 since August 31, 2009.

5.  Entitlement to an increased rating in excess of 10 percent for radiculopathy, left leg.  

6.  Entitlement to an increased rating in excess of 10 percent for radiculopathy, right leg.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1967 and from April 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was afforded a January 2009 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the record.

A June 2006 rating decision assigned a 10 percent rating for radiculopathy of the right leg.  The RO issued another rating decision in March 2010, in which the Veteran's low back disorder was evaluated as 40 percent disabling, effective February 21, 2006, then re-evaluated as 20 percent disabling from May 12, 2006, and then increased to 40 percent disabling, effective August 31, 2009.  Because the ratings assigned to the Veteran's service-connected radiculopathies and low back injury are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This claim was previously before the Board in May 2009 and September 2010 and was remanded for additional development.  The RO has substantially complied with the directives of those remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).

As entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is an element of all appeals of an increased rating, this issue is discussed below. Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to June 14, 2005, the evidence does not demonstrate that the Veteran experienced forward flexion of the thoracolumbar spine 30 degrees of less, or favorable ankylosis of the entire thoracolumbar spine.  

2.  Beginning June 14, 2005 and with the resolution of the doubt in the Veteran's favor as to the period continuing thereafter, the Veteran's lumbosacral strain with degenerative disc disease was characterized by findings tantamount to  forward flexion of the thoracolumbar spine 30 degrees or less, but without unfavorable ankylosis or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the previous 12 months. 

3.  The October 2010 VA examination reflects moderate incomplete paralysis of the left leg.

6.  The Veteran's radiculopathy of the right leg is analogous to mild incomplete paralysis of the right leg.

7.  The Veteran's urinary disorder is not secondary to his service-connected disorder.  


CONCLUSIONS OF LAW

1.  For the appellate period prior to June 14, 2005, the criteria for a rating in excess of 20 percent for lumbosacral strain with degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011). 

2.  From June 14, 2005 and continuing thereafter, the criteria for a rating of 40 percent for lumbosacral with degenerative disc disease are approximated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left leg are not met, prior to October 25, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).

5.  The criteria for a rating of 20 percent for radiculopathy of the left leg are approximated, effective October 25, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).

7.  The criteria for a rating in excess of 10 percent for radiculopathy of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 8520 (2011).

7.  The criteria for a grant of service connection for a urinary disorder secondary to service-connected back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in September 2004, March 2006, April 2006, May 2008, and September 2010 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in December 2004, May 2006, June 2007, August 2009, January 2010, and October 2010.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings claims

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

As a general matter in the context of increased rating claims, a layperson such as the Veteran is competent to report worsening symptoms of a service-connected disorder such as pain and functional loss. Proscelle v. Derwinski, 2 Vet. App. 629 (1992).   

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Lumbar spine disorder

The Veteran contends that his back disability is more severe than the ratings contemplate.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A. § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Specifically, the Board presently grants a rating of 40 percent as to the back disorder, beginning June 14, 2005 - the date of a demonstrable worsening in the Veteran's back disorder; and which has not fundamentally improved since that time. 

The record indicates that the Veteran was granted service connection and assigned a noncompensable rating for lumbosacral strain in an April 1971 rating decision.  The Veteran filed for an increased rating and was granted a 10 percent rating in a March 1999 decision and a 20 percent rating in January 2002 rating decision.  The Veteran again filed for an increased rating in August 2004.  A January 2005 rating decision denied the Veteran's claim for an increased rating.  The Veteran appealed that decision.  The RO issued another decision in March 2009, which granted a 40 percent rating effective February 21, 2006; a 20 percent rating effective May 12, 2006; and a 40 percent rating effective August 31, 2009.  

The rating criteria for the Veteran's low back disorder are set forth at Diagnostic Code 5243.  The rating schedule provides that intervertebral disc syndrome is to be evaluated under a General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Finally, unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of         the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition         in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and  chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).

For the thoracolumbar spine, normal range of motion is defined as flexion from 0 to 30 degrees; extension from 0 to 90 degrees; lateral flexion to 30 degrees in either direction; and rotation to 30 degrees in either direction.  See 38 C.F.R. § 4.71a, Plate V.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held that codes that provide a rating on the basis of loss of range of motion mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to functional loss and factors of joint disability attributable to pain).  To the extent possible, the degree of additional loss due to pain, weakened movement, excess fatigability, or incoordination should be noted.

The Veteran's back disorder can also be rated using a formula based on incapacitating episodes.  The formula based on incapacitating episodes provides for a 20 percent evaluation when intervertebral disc syndrome with incapacitating episodes total a duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

The Veteran's claim for an increased disability rating was received on August 6, 2004. He underwent a VA examination in December 2004.  He stated that he experienced constant back pain, which was alleviated with medication and rest.  The Veteran denied experiencing bowel or bladder problems.  Upon physical examination, the examiner found that forward flexion was limited to 60 degrees with pain. X-rays showed degenerative disc disease at L3, L4, and L5. The examiner diagnosed lumbar strain and degenerative disc disease in addition to radiculopathy of the left leg.

The Veteran underwent a VA neurological examination on June 14, 2005. Electrodiagnostic testing detected lumbar spinal stenosis at L4-5 and severe spondylosis with bulging of L3-4 and worse at L4-5. However, the examiners were directed to issue an addendum addressing the Veteran's range of motion. In an addendum dated on February 21, 2006, the examiners reported that the Veteran was "able to bend forward only 15 degrees," and he had demonstrated no lateral flexion and 10 degrees of extension. In this context, the examiners also noted that the Veteran had been out of work for five weeks. 
As noted, under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of 30 degrees or less warrants the assignment of a 40 percent disability rating. Although clinical testing on two subsequent occasions has suggested that the Veteran's back disorder has waxed and waned in its severity, both his reports, and the findings of functional loss and pain are constant in illustrating that the Veteran does not have consistent back function greater than that demonstrated on June 14, 2005 and reported in February 2006.

 Private medical records from W.G., M.D. showed complaints of back pain in October 2005.  The Veteran reported that sitting increased his back pain. While he then reported that he noticed some relief from occasional movement, other treatment (i.e., non-examination) notes indicate that he is unable to walk more than from one to three blocks without having to rest; that he cannot sit or stand for a period from 15 to 20 minutes; and that he has constant sharp to dull pain. 

Upon VA reexamination in May 2006.  He again reported constant back pain that radiated to both legs.  He denied bowel problems.  While the examiner commented that the Veteran was self sufficient in activities of daily living at a slow pace, the Veteran's forward flexion was limited to 45 degrees with pain.  Compared with the Veteran's report in December 2004 of back pain of a level of 7 out of 10, in May 2006 he reported that the back pain had increased to a level of 8 out of 10. He also reiterated that pain would increase if he remained static between 5 to 10 minutes.
 
The Veteran underwent reexamination in June 2007.  He reported flare-ups triggered by bending and stooping.  The Veteran used a walker for assistance and limited himself to walking one block.  The examiner found him to be self sufficient in his daily activities, albeit at a slow pace.  Upon physical examination, the examiner noted a kyphotic posture and moderately severe antalgic gait.  Upon testing, Veteran had forward flexion to 50 degrees with pain throughout the range.  The examiner noted that the range of motion was reduced by 5 degrees upon repetitive use.  The examiner diagnosed moderately severe to severe back strain with degenerative disc disease

At the January 2009 Travel Board hearing, the Veteran testified that he experienced an increased severity in his back disability and the radiating pain in his legs.  Due to his back pain, he was limited to working part-time, rather than full time.  The Veteran testified that his back disability along with radiculopathy of both legs impeded his ability to walk.  He noted that a treatment procedure described as a "[back] adjustment" provided noticeable temporary pain relief.  Occasionally, the Veteran rested his back by lying down and use of a heating pad.  However, the pain was not of a severity to result in an incapacitating episode necessitating bed rest.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran underwent another VA examination in August 2009.  The Veteran reported constant, sharp pressure and pain with an 8-10 out of 10 intensity.  The Veteran walked with a cane and had to pause every half block due to increasing low back pain and pain down to the lower left extremity with some numbness.  The report states that his disorder has no effect on his occupation, as he has a desk job that does not involve lifting.  The Veteran's range of motion was 20 degrees of forward flexion and 15 degrees of lateral flexion.  There was facial grimacing throughout the range of motion testing, including heel and toe walk.  Repetition did not decrease the Veteran's range of motion or function.  

Another VA examination was conducted in October 2010.  The Veteran complained of severe low back pain that worsened with activity and improved upon rest.   His ranges of motion were: flexion to 45 degrees, extension to 5 degrees, left lateral flexion to 25 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 25 degrees.  While the examiner found objective evidence of pain following repetitive motion but no additional limitation, these findings as to functional loss and pain are not of such significant difference as to alter the fundamental findings of June 2005 and May 2006. 

Stated alternatively, with resolution of the doubt in his favor, the Veteran's complaints of pain and functional loss due to back pain have remained relatively constant since June 14, 2005 when he underwent neurological examination. There was no evidence of ankylosis.  A 40 percent rating will therefore be granted, effective June 14, 2005.
The Board has considered the rating provisions under Diagnostic Code 5243 for incapacitating episodes due to intervertebral disc disease.  However, the competent medical evidence of record does not demonstrate that the Veteran's spine disability results in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The Veteran has testified that he often has to lay down in bed due to his back disorder; however, he acknowledged that his bedrest has not been physician directed and he has not taken to bed for a full day at a time.  Therefore, a disability rating in excess of 40 percent is not warranted under Diagnostic Code 5243 for incapacitating episodes during any rating period on appeal.


Bilateral radiculopathy

The Veteran contends that he is entitled to ratings in excess of 10 percent for radiculopathies of his right and left lower extremities.  The preponderance of the evidence is against a finding of entitlement to a higher rating with regard to his right leg.  Therefore, the Veteran's claim is denied for his right leg.  However, with resolution of the doubt in favor of the Veteran, a 20 percent rating is warranted for radiculopathy of the left leg, effective October 25, 2010.    

Diagnostic Code 8520 provides that a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2011).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2011).

An NCV/EMG was conducted in May 2006.  The report revealed no evidence of radiculopathy or peripheral neuropathy of the lower extremities.  

At the June 2007 VA examination, sensation was diminished in both legs.  The examiner diagnosed radiculopathy in both legs.

The Veteran testified before the Board at a hearing in January 2009.  He reported radiating pain down both legs and tingling in his legs and toes.  

A VA examination was performed in August 2009.  A neurologic examination was performed and the results of a sensory examination, motor examination, and reflexes examination were normal.  

The Veteran underwent another VA examination in October 2010.  He complained of low back pain that radiates down the left leg, associated with numbness but no lack of motor control.  The examiner noted an EMG was performed in May 2006 that did not evidence an active radiculopathy.  A sensory examination showed a normal right lower extremity.  The left lower extremity had decreased sensation to vibration in the lateral malleolus, decreased sensation to pain or pinprick in the lateral calf, and decreased sensation to light touch in the dorsum of his foot.  The examiner diagnosed low back pain, with left lower extremity radiating pain, markedly decreased left ankle reflex, and noticeably decreased left leg sensation, but without evidence of atrophy or muscle weakness.  

The Veteran is rated at 10 percent for his bilateral radiculopathies and therefore, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With regard to the Veteran's right lower extremity, there is no lay or medical evidence reflecting moderate incomplete paralysis.  Sensation remained intact on VA examination with normal sensory findings.  These results are not consistent with moderate incomplete paralysis, nor has such been more nearly approximated.  Accordingly, a rating in excess of 10 percent for a radiculopathy of the right lower extremity is denied.  

With regard to the left lower extremity, an increased rating of 20 percent is warranted.  The examiner found left lower extremity radiating pain, markedly decreased left ankle reflex, and noticeably decreased left leg sensation.  The Board finds that this constitutes moderate incomplete paralysis of the left lower extremity.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, supra.  As the record indicates that the Veteran's left leg radiculopathy manifested with moderate symptoms at the October 2010 VA examination, a rating of 20 percent is assigned, effective October 25, 2010.  

However, as the Veteran's sensory deficit of the left lower extremity does not show any motor weakness, paralysis or muscular atrophy at any time, the Board concludes the impairment more nearly approximates moderate than moderately severe.  Accordingly, the preponderance of the evidence of record is against a rating in excess of the 20 percent rating assigned herein for the service-connected radiculopathy of the left lower extremity.  

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. While the Board finds the Veteran competent to testify as to his symptoms and he is credible, the medical findings directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  Buchanan, supra; Jandreau, supra.  Therefore, the preponderance of the probative medical evidence is against the claims for rating in excess of those assigned, and the Veteran's claims for higher ratings are denied.  

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately described by the rating criteria.  The medical evidence fails to demonstrate entitlement to higher ratings that those assigned for his back and leg disorders.  Although the Veteran has complained of pain and limited function, the objective medical evidence does not support his claim.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.

TDIU

TDIU is an element of all appeals of an increased rating. Rice, supra. TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16  (2011). Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an impact on his functional capacity, he has not contended, and the evidence of record does not demonstrate, that his service-connected disabilities, alone, either singly or jointly, prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. At the time of the October 2010 VA examination, which constitutes the most recent evidence of record, the examiner reported that the Veteran was retired due to age or duration of work. As such, and as no physician has opined that his service-connected disabilities render him unemployable, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted. 

The Veteran has reported that he experiences both bowel and bladder dysfunction.  Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1), the adjudicator is to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, the preponderance of the evidence is against a finding that the Veteran's urinary symptoms are secondary to his low back disorder.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A VA genitourinary examination was conducted in January 2010.  The examiner diagnosed the Veteran with urinary urgency and urge incontinence.  However, the examiner opined that the Veteran's symptoms seem to be multifactorial and could be secondary to diabetes, an enlarged prostate, multiple pain medications, and muscle relaxants.  The examiner advised that additional testing would be necessary for a valid opinion. The Veteran returned for additional testing in February 2010.  The examiner diagnosed an obstructing prostate and stated that the Veteran's incontinence is multifactorial.  

In October 2010, the Veteran returned for a genitourinary examination.  The examiner noted that the Veteran was no longer having urinary incontinence or other urinary symptoms.  He had since been treated for benign prostatic hypertrophy.  The examiner concluded that because the treatment for benign prostatic hypertrophy resolved his urinary symptoms, those symptoms were attributable to that disorder, rather than his back disorder.  Accordingly, the preponderance of the evidence is against a finding that the Veteran's urinary symptoms are secondary to his degenerative disc disease of the lumbar spine.   


ORDER

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain with degenerative disc disease, L4-L5 prior to June 14, 2005 is denied.

Entitlement to an increased rating in excess of 40 percent for lumbosacral strain with degenerative disc disease, L4-L5 is granted, effective June 14, 2005. 

Entitlement to an increased rating of 20 percent for radiculopathy of the left leg is granted, effective October 25, 2010.

Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right leg is denied.




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


